Exhibit 10.18

The confidential portions of this exhibit, which have been removed and replaced
with an asterisk, have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under Rule
406 and Rule 24b-2.



SECOND AMENDMENT



TO



LICENSE AGREEMENT



This agreement (the "Amendment") is made as of the 6th day of December, 2002 by
and between EVANS CAPACITOR COMPANY ("ECC") and WILSON GREATBATCH LTD. ("WGL").

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt of which is hereby acknowledged, ECC and WGL
agree as follows:

                1.      Reference is made to a License Agreement effective
August 8, 1996 by and between ECC and WGL (the "Original Agreement") and to a
First Amendment to License Agreement dated as of December 29, 1999 (the "First
Amendment"). As used herein,

(a) The terms "Period," "purchased rights" and "Original Royalties" shall each
have the meaning set forth in the First Amendment.     (b) The term "Agreement"
shall mean the Original Agreement as amended by the First Amendment and as
further amended by this Amendment.

                2.      ECC and WGL acknowledge that they have mutually agreed
not to continue the purchased rights arrangement for royalties that was provided
for in the First Amendment after the expiration of the Period (i.e., after
December 31, 2002). ECC and WGL further agree that WGL shall pay ECC a sum (the
"Make Up Sum") equal to the Original Royalties for the Period reduced by
$800,000, in accordance with the following schedule:

(a) $1,000,000 on December 15, 2002; and     (b) The balance of the Make Up Sum
by no later than February 3, 2003.

WGL shall provide ECC, contemporaneously with the payment due on February 3,
2002, a written report showing its Net Sales for the Period and its calculation
of the Original Royalties and Make Up Sum, taking into account WGL's actual
fourth quarter 2002 sales of Licensed Product.

                3.      Paragraph 1.g. of the Agreement is hereby amended to
read in its entirety as follows:

                                      "8.       Licensed Year" shall mean each
calendar year."

                4.      Paragraph 3.a. of the Agreement is hereby (a) amended to
delete the text of paragraph 3.a. that was provided for in the First Amendment
and (b) further amended so that paragraph 3.a. shall read in its entirety as
follows:

CONFIDENTIAL TREATMENT

  "3.a. For the license rights granted to WGL and its affiliates under paragraph
2 of the Agreement, for each Licensed Year during the Term of this Agreement
commencing on or after January 1, 2003, WGL shall pay ECC, as earned royalties,
an amount equal to the sum of the following (the "Earned Royalties"):       (a)
* of the first * of Net Sales of all Licensed Products sold by WGL and its
affiliates during such Licensed Year; and       (b) * of any Net Sales of
Licensed Products sold by WGL and its affiliates during such Licensed Year in
excess of * .       Such Earned Royalties shall be paid to ECC as follows: WGL
shall make a preliminary payment of the Earned Royalties on December 15 of each
Licensed Year beginning on December 15, 2003 based on WGL actual sales of
Licensed Products for the first three (3) calendar quarters of the applicable
Licensed Year and on WGL's good faith estimate of WGL's sales of Licensed
Products during the fourth quarter of the applicable Licensed Year (the
"December Payment"). After WGL shall have received and reviewed sales
information for its actual sales of Licensed Products during the applicable
Licensed Year, WGL shall calculate whether the Preliminary Payment was greater
or less than the Earned Royalties (the amount of any such underpayment or
overpayment of royalties hereunder being defined as the "Adjustment"). The
report provided for in paragraph 4.b. of the Agreement shall be delivered within
forty five (45) days after the end of each Licensed Year (unless paragraph 4.b
permits an extension) in order to reflect the foregoing procedure and
calculation.       The Adjustment shall be taken into account in connection with
the next succeeding December Payment (either increasing or decreasing it, as
equitable); provided, however, that if in any Licensed Year there will not be a
next succeeding December Payment due to termination of the Agreement, the
Adjustment shall be paid by WGL to ECC together with the delivery of such
report, or by ECC to WGL, within 30 days after delivery of such report."

                5.      Paragraph 4.b. which was deleted by the First Amendment
is hereby reinstated into this Agreement but amended to read in its entirety as
follows:

  "4.b. WGL and its Affiliates shall keep true and complete books of account of
sales of Licensed Products, sufficient for calculation of the amount of royalty
due under paragraph 3 above and to determine the accuracy of such calculation.
Within forty-five (45) days after the end of each calendar quarter, WGL shall
furnish ECC a written report of the sales of Licensed Products by WGL and its
Affiliates for the period being reported;

 

CONFIDENTIAL TREATMENT

  provided, however, that the report for the last calendar quarter of each
Licensed Year shall be delivered by WGL not later than forty-five (45) days
after the end of such Licensed Year unless the release of WGL's financial
statements have been delayed, in which case the report shall be delivered as
soon as reasonably possible, but no later than 90 days after the end of such
Licensed Year. ECC shall have the right to have such books of account examined
by an independent CPA during normal business hours, but not more than once in
any Licensed Year, as may be necessary to determine the correctness of any of
the reports rendered by WGL hereunder; provided, however, that any examination
with respect to such books of account for any Licensed Year shall be made within
three years after the end of such Licensed Year and further provided that such
CPA shall maintain confidential all information obtained from such examination."

                6.      A new paragraph 3.d. is hereby added to the Agreement as
follows:

  "3.d. In the event that the Earned Royalties payable to ECC in any December
Payment do not equal or exceed $100,000, then ECC shall have the right to amend
the Agreement, by written notice to WGL, to provide that the license rights
granted to WGL in paragraph 2.b. which are exclusive (i.e., for implantable
applications) shall be non-exclusive beginning effective with the Licensed Year
immediately following the applicable December Payment; provided, however, that
WGL shall have ten (10) business days after receipt of such notice to pay ECC an
amount which, when combined with the Earned Royalties paid in such December
Payment, equal $100,000, in which case the license rights shall remain
exclusive."

                7.      Paragraph 6 of the Agreement is hereby amended to read
in its entirety as follows:

  "6. WGL shall have the right to assign its rights under this License Agreement
to the successor to substantially the entire business of WGL to which this
Agreement relates. WGL may not otherwise assign any or all of its rights under
this Agreement without the prior written approval of ECC. WGL may sublicense
some or all of its rights under this Agreement provided that (a) WGL notifies
ECC in writing as to the proposed royalty and other terms of any such sublicense
agreement, (b) WGL consults with ECC with respect to such sublicense and (c) ECC
gives its written approval to such sublicense which approval may not be
unreasonably withheld or delayed more than ten (10) days after notice of a
proposed sublicense."

                8.      Except as expressly provided for in the Amendment or
unless they are consistent herewith, all of the terms and conditions of the
Agreement shall remain in full force and effect.

 

EVANS CAPACITOR COUNTY

WILSON GREATBATCH LTD.

 

 

By: /s/ Charles E. Dewey

By: /s/ V.W. Brinkerhoff III

      Charles E. Dewey           V.W. Brinkerhoff III       Chief Executive
Officer           Group Vice President

 